Citation Nr: 1222427	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  97-26 617A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a left sided visual defect, to include optic neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his brother, and his cousin


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active military service from June 1954 to June 1956. 

The case originally came before the Board of Veterans' Appeals (Board) on appeal from a July 1997 rating decision of the Department of Veterans Affairs (VA), regional office (RO) in Atlanta, Georgia.  The Board remanded the case for additional development in July 1999.  

In an April 2003 decision, the Board denied the Veteran's claim.  The Veteran thereafter appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court). In an October 2003 Order, the Court granted an unopposed appellee's motion, vacated the Board's decision, and remanded the matter for readjudication consistent with the motion.  In January 2004, the Board remanded the case for additional development.  

In a November 2004 decision, the Board again denied the Veteran's claim.  The Veteran thereafter appealed the Board's decision to the Court.  In a June 2006 Order, the Court granted a Joint Motion for Remand, vacated the Board's decision, and remanded the matter for readjudication consistent with the motion. 

In April 2007, the Board remanded the case for additional development.  However, as there has not been substantial compliance with the remand directives, the appeal must be remanded again.  Stegall v. West, 11 Vet. App. 268   (1998). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.



REMAND

The Veteran fell in December 1955 while ice skating and cut his nose, and he believes that his fall in 1955 caused an optic nerve problem in his left eye. 

As noted in the previous remand, in June 2006, the Court vacated a November 2004 Board decision pursuant to the terms of a Joint Motion, which found the development of the Veteran's claim was inadequate because it lacked an opinion as to whether the Veteran's left eye disability (shown to be productive of 20/100 and 20/80 visual acuity on pre-induction evaluations) underwent an increase in severity beyond the normal progression during service (which showed left eye visual acuity of 20/70 at separation). 

Pursuant to the pervious remand, the RO obtained a VA medical examination with opinion dated in December 2008 and addendum dated in January 2009.  Unfortunately, there are problems with the examination and addendum reports that require clarification.  

First, the VA examiner makes two references to an opinion dated September 17, 2004 by a Nancy Newman, M.D. of the Neuroophthalmology Clinic at Emory University.  This opinion is not of record, and it is unclear where the VA examiner viewed it.  The RO should attempt to locate and associate with the record this opinion.

Second, the VA examiner's opinion does not adequately address the Board's remand request, which echoed the Joint Motion's request for a medical opinion on whether a preexisting left eye condition became worse during service, and if so, whether such increase in disability was due to the natural progression of the disease.  Rather, the examiner diagnosed unexplained vision loss and stated that the Veteran's fall in service did not appear to have caused any permanent damage to the left optic nerve.  Thus, the case should be returned to the examiner for another addendum to his report that will specifically address the question posed in the remand request. 

As there has not been substantial compliance with the remand directives, the appeal must be remanded again.  Stegall, 11 Vet. App. at 268.  On remand, the requested medical opinions must be obtained and the RO should ensure that all requested development has been undertaken. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should attempt to locate and associate with the claims folder the September 17, 2004 medical opinion by Nancy Newman, M.D. that is referred to in the December 2008 VA examination report and the January 2009 addendum to that report.  

2.  Then, return the claims folder to the VA examiner who conducted the December 2008 examination of the Veteran and request that the examiner prepare an addendum to his opinion that (a) identifies specifically what left eye visual defect(s) the Veteran currently has, and (b) directly addresses whether a pre-existing left eye disability underwent a permanent increase in severity during service, and if so, whether the increase in severity was due to the natural progress of the disease. 

If the examiner is unavailable or determines that the requested addendum opinion cannot be provided without another examination of the Veteran, then such examination should be ordered.  The examiner should provide a rationale for any opinion provided.  (If the RO is unable to locate Dr. Newman's opinion, the VA examiner is requested to comment on where he saw that opinion, and provide a copy of it if possible.)

3.  Thereafter, the Veteran's claim on appeal must be readjudicated on the basis of all of the evidence of record and all governing legal authority.  If the benefit sought on appeal remains denied, the Veteran and his representative must be provided with a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


